DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeya (U.S. Pre-Grant Publication 2005/0274361A1).
Regarding claim 1, Ikeya teaches a fuel supply device for supplying a fuel in a fuel tank to an engine (Figures 1-2), the fuel supply device comprising: a fuel pump (10); a sub-tank (3) coupled to the fuel pump and configured to store the fuel; a pressurized fuel return passage (18, 24, 20, 32) in fluid communication with an outlet of the fuel pump, wherein the pressurized fuel return passage is configured to flow a part of a pressurized fuel discharged from the fuel pump into the sub-tank; and a fuel filter (16, 
Regarding claim 2, Ikeya discloses the invention of claim 1 as discussed above, and Ikeya teaches a downstream side passage member (24, 20) defining the linear passage part of the pressurized fuel return passage (Figure 1), wherein: the wall member (32) is formed at the downstream side passage member (Figure 1); the downstream side passage member includes a pressurized fuel jet port configured to jet the pressurized fuel (the port formed by wall 32 and the surrounding walls, which jets the pressurized fuel in the directions of the arrows shown in Figure 1); and the pressurized fuel jet port is located downstream of the wall member (indicated by the flow arrows in Figure 1).
Regarding claim 3, Ikeya discloses the invention of claim 2 as discussed above, and Ikeya teaches that the wall member and the pressurized fuel jet port are formed at the downstream side passage member as one piece (See Figures 1 and 2).
Regarding claim 4, Ikeya discloses the invention of claim 2 as discussed above, and Ikeya teaches that the downstream side passage member includes a facing wall 
Regarding claim 5, Ikeya discloses the invention of claim 1 as discussed above, and Ikeya teaches an upstream side passage member defining an upstream end of the pressurized fuel return passage, wherein the upstream side passage member includes a restriction part (24 narrows the cross section) configured to restrict a fuel leakage amount (Figures 1-2).
Regarding claim 7, Ikeya discloses the invention of claim 1 as discussed above, and Ikeya teaches that the filter member includes a horizontally oriented upper surface part; and wherein the linear passage part extends linearly toward the horizontal upper surface part in a direction oriented perpendicular to the upper surface part (See Figures 1-2).
Regarding claim 8, Ikeya discloses the invention of claim 1 as discussed above, and Ikeya teaches that a projection of a central axis of the linear passage part intersects the filter member, and wherein the projection of the central axis of the linear passage part passes through the wall member (See Figures 1-2).
Regarding claim 9, Ikeya discloses the invention of claim 1 as discussed above, and Ikeya teaches that a flow direction of the pressurized fuel jetted from the linear passage part is directed toward the filter member (See Figures 1-2).
Regarding claim 10, Ikeya discloses the invention of claim 9 as discussed above, and Ikeya teaches that the flow direction of the pressurized fuel jetted from the linear passage part intersects the wall member (See Figures 1-2).
Regarding claim 11, Ikeya discloses the invention of claim 2 as discussed above, and Ikeya teaches that a flow direction of the pressurized fuel jetted from the pressurized fuel jet port is non-parallel to a flow direction of the pressurized fuel within the linear passage part (See Figures 1-2).
Regarding claim 6, Ikeya teaches a fuel supply device for supplying a fuel in a fuel tank to an engine (Figures 1-2), fuel supply device comprising: a fuel pump (10); a sub-tank (3) couple to the fuel pump and configured to store the fuel; a pressurized fuel return passage (18, 24, 20, 32) in fluid communication with an outlet of the fuel pump, wherein the pressurized fuel return passage is configured to flow a part of a pressurized fuel discharged from the fuel pump into the sub-tank; a fuel filter (16, 17) disposed at a bottom part of the sub-rank and including a filter member (17) having a bag-like shape, wherein the filter member is configured to filter the fuel suctioned into the fuel pump; a leading passage forming member (see horizontal passage portion of 18 directly connected to pressure regulator 14) defining the pressurized fuel return passage; a pressure regulator (14) attached to the leading passage forming member and configured to control a pressure of the pressurized fuel and configured to discharge an excess portion of the pressurized fuel; and a retaining member (integral portions 20 and 24, which are rigidly attached to 18 and to the pressure regulator 14) attached to the leading passage forming member and configured to prevent detachment of the pressure regulator wherein: the retaining member includes a wall member (32) positioned 
Regarding claim 12, Ikeya discloses the invention of claim 6 as discussed above, and Ikeya teaches that the wall member is positioned between the pressure regulator and the filter member in a flow direction of the pressurized fuel discharged from the pressure regulator (See Figures 1-2 [the flow direction leads fuel from the pressure regulator directly into the wall member, where the fuel would flow directly into the filter member if the wall member was absent]).
Regarding claim 13, Ikeya discloses the invention of claim 6 as discussed above, and Ikeya teaches that a flow direction of the pressurized fuel jetted from the pressurized fuel jet port is non-parallel to a flow direction of the pressurized fuel discharged from the pressure regulator (See Figures 1-2 [the wall member forces the flow to change direction approximately 90 degrees from the direction of the flow provided to the wall member by the pressure regulator]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747